    Case: 1:14-cv-08196 Document #: 297 Filed: 02/05/19 Page 1 of 12 PageID #:10174



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

HALO CREATIVE & DESIGN LIMITED,        )
a Hong Kong company, HALO              )
TRADEMARKS LIMITED, a Hong Kong        )
company and HALO AMERICAS              )
LIMITED, a Hong Kong company,          )                       Civil Action No. 1:14-cv-08196
                                       )
       Plaintiffs,                     )
                                       )                       Judge Harry D. Leinenweber
               v.                      )                       Magistrate Judge Susan E. Cox
                                       )
COMPTOIR DES INDES INC., a Quebec )
corporation, CDI INTERNATIONAL, CDI )
FURNITURE, DAVID OUAKNINE,             )
DANIEL OUAKNINE, CONCEPT               )
DESIGN INNOVATION FURNITURE,           )
INC. (dba Meubles de Concept Design et )
Innovation Inc.), and CONTAINER        )
DIRECT INTERNATIONAL                   )
FURNITURE INC. (dba Meubles            )
Conteneur Direct International Inc.),  )
                                       )
       Defendants.                     )


     CORRECTED1 MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ EX PARTE
      MOTION FOR ATEMPORARY RESTRAINING ORDER AND PRELIMINARY
    INJUNCTION TO FREEZE ASSETS, FOR A SEIZURE ORDER, FOR EXPEDITED
        DISCOVERY AND RESPONDING TO THE ORDER TO SHOW CAUSE




1
 Citations to supporting exhibits G, H, and I on page 5 of the originally filed brief were inadvertently omitted and
have been added in the corrected brief.

                                                          1
  Case: 1:14-cv-08196 Document #: 297 Filed: 02/05/19 Page 2 of 12 PageID #:10175



    I.       INTRODUCTION AND FACTUAL BACKGROUND

          The evidence shows that, contrary to Halo’s assertions, there are no “recently discovered”

facts, no “continued infringement,” and no “fraudulent conveyance.” To secure a grant of the

requested TRO, the Court was intentionally misled by Halo and the individuals on whose

statements the meritless claims and arguments were based. Moreover, the timing of Halo’s

motion is suspect. Nothing was genuinely “recently discovered,” but Halo’s ex parte request for

extraordinary relief was made during one of the industry’s most important trade exhibits of the

year, knowing that its false allegations would cause New CDI and the Ouaknines substantial and

irreparable damage. Halo’s secret request and very public execution of the TRO cost New CDI

orders and quotes (which become orders) and unjustified damage to its reputation.

          After the final judgment was entered, Original CDI took immediate steps to comply with

the injunction. It notified its online reseller partners to immediately cease sales and to take down

the web pages that showed items held to be infringing. See Exhibit A. But, beyond Old CDI’s

control, some Amazon pages, for example, cannot be removed. They do, however, show the item

as being “no longer available.” See Exhibit B. Moreover, items shown on New CDI’s website are

available outside the United States, where there is no copyright infringement claim or injunctive

effect.

          It quickly became clear to Original CDI that the business could not possibly pay the

money judgement as an ongoing concern and that the judgment liability far surpassed its

unsecured assets, regardless of whether the damages would be enhanced by the Court. As is

common—and perfectly legal—for businesses to do when faced with such a situation, Original

CDI declared bankruptcy in Canada, where the business was located. CIBC (Canadian Imperial

Bank of Commerce) was a secured creditor whose claim exceeded the value of the business



                                                  2
 Case: 1:14-cv-08196 Document #: 297 Filed: 02/05/19 Page 3 of 12 PageID #:10176



assets and whose secured claim would be satisfied before any unsecured claim, including any

leases or Halo’s judgment.

       Halo and its in-house counsel, Emily Haslam, were fully aware of the bankruptcy

proceeding and interacted with the trustee many times during the process. Regarding the

identification of the Halo entity and address in the bankruptcy documents—which Halo now

characterises as evidence of fraud—Ms. Haslam brought this to the trustee’s attention in April

2018 and the correction was immediately confirmed by KPMG (the bankruptcy trustee) that

same day. Halo could have pursued its judgment in Canada in the bankruptcy process or could

have objected to the process, but chose not to.

       Many parties expressed interest in bidding. Only three bids were made, two of which

were for nominal value. The Ouaknines wanted to protect the jobs of the skilled employees and

knew the business. They negotiated forbearance by the secured lender (CIBC) and through the

new company offered to assume loans (which were in excess of the liquidation value) and the

employee liabilities (which preserved their seniority status for benefits). Neither of the other

offers did this. No unsecured creditor received any recovery, including leaseholders. So, no

special preference or benefit was given to the Ouaknines and Halo would not have benefited

from making the objections they raise now. Because their objections have no merit, they would

not have succeeded with an objection in the Canadian bankruptcy proceeding. Even if they had

successfully objected to the bid from the Ouaknines’ new company and forced the assets to be

liquidated, HALO still would have received no proceeds. Instead, the employees would have lost

their jobs, suppliers would have lost a customer, and the secured lender would have received less

than the value it received from the offer from the new company formed by Ouaknines.




                                                  3
 Case: 1:14-cv-08196 Document #: 297 Filed: 02/05/19 Page 4 of 12 PageID #:10177



       Stephane De Broux, of KPMG, will be presented as a witness to be examined at the

hearing on February 6, 2019. He will testify that there is nothing uncommon, devious, or

fraudulent in individuals with diversified investments holding them in separate legal entities nor

in one of those entities providing services to another for fair compensation. This includes owning

property that is rented to another entity closely held by the same principal(s). This was not

“concealed” from the bankruptcy court. It was simply irrelevant. The lease was critical to the

value of the ongoing concern because the inventory was stored there. He will explain that there is

nothing unusual about a bid being made by a party or entity with principals who are the same or

related to the bankrupt company. A section of the Canadian bankruptcy law specifically

addresses this (see Exhibit C) and was complied with. He will explain that a new entity had to be

formed before it could place a bid or the sale be authorized by the bankruptcy court. Thus, there

is nothing untoward, devious, or fraudulent in the Ouaknines forming a new company before

making an offer while the bankruptcy was proceeding.

       Halo was fully aware and stayed informed of the bankruptcy status as it proceeded. See

Exhibit D. Mr. De Broux will testify that he exchanged correspondence with Emily Haslam

multiple times, spoke to her by phone on multiple occasions, sent her documents showing the

status, and spoke to a Canadian attorney from the firm of Osler, Hoskin & Harcourt LLP who

inquired about the bankruptcy proceeding on behalf of Halo. He will testify that the Ouaknines

received no special benefit and that their bid was not for “zero dollars.” Instead, it was for

considerable value and in excess of what CBIC would have received from a liquidation.

       The two furniture items (Athena Table and Vintage Leather Chair) now alleged to be

infringing and to have been “recently discovered” are neither. Both of these items are

substantially different designs from any copyright held by Halo. Halo knew this and chose not to



                                                  4
 Case: 1:14-cv-08196 Document #: 297 Filed: 02/05/19 Page 5 of 12 PageID #:10178



assert a claim against them in the prior litigation. Both items were in the CDI catalog both before

and all through the prior litigation. These items (and the items found to infringe) were in a

catalogue produced to Halo in discovery. See Exhibit E. Halo and its counsel were (or should

have been) fully aware of them and it is an intentional misrepresentation to this Court for them to

have stated—under oath and/or penalty of perjury—to the contrary.

         These two items were not being displayed in the Las Vegas showroom raided by Halo

(see pictures), were not displayed in the September 2018 show in High Point, North Carolina,

and are not in the lookbook distributed at those shows. See “Declaration of BG Photography,

represented by Bernhard Goetsch, Owner” attached hereto as Exhibit G; also see “Declaration of

Yevgeniy Zakharkin” attached hereto as Exhibit H. In any event, the newly accused items have

not been sold By New CDI in the United States. The use of the complained-of pictures on New

CDI’s website is not a copyright violation or a violation of the injunction. Halo refers to these

“as another example,” presumably of “continued infringement,” but does not explain how. Halo

has not claimed copyright in the photographic images. The items are not being offered for sale

and every page of the CDI website includes the notice: “*Please note that not all products shown

in photos on this website are available for sale. There are some which are for decorative purpose

only and are not available for sale from CDI Furniture.” See “Declaration of Chris Lemieux”

attached hereto as Exhibit I. Customers are not being misled or deceived and the photos are not a

copyright infringement. But, as a show of good faith, the photos have been taken down.

   II.      LEGAL STANDARDS

         A party seeking to obtain a preliminary injunction must demonstrate: (1) its case is likely

to succeed on the merits; (2) that no adequate remedy at law exists; and (3) it will suffer

irreparable harm if the injunction is not granted. Ty v. The Jones Group, 237 F. 3d 891, 895 (7th



                                                  5
  Case: 1:14-cv-08196 Document #: 297 Filed: 02/05/19 Page 6 of 12 PageID #:10179



Cir. 2001). If the court is satisfied that these three conditions have been met, then it must

consider the irreparable harm that the nonmoving party will suffer if preliminary relief is

granted, balancing such harm against the irreparable harm the moving party will suffer if relief is

denied. Id. Finally, the court must consider the public interest (non-parties) in denying or

granting the injunction. Id. This process involves engaging in what we term the sliding scale

approach; the more likely the plaintiff will succeed on the merits, the less the balance of

irreparable harms need favor the plaintiff's position. Id. The sliding scale approach is not

mathematical in nature, rather it is more properly characterized as subjective and intuitive, one

which permits district courts to weigh the competing considerations and mold appropriate relief.

Id. at 896 (internal citations omitted).

        The purpose of a preliminary injunction is to preserve the status quo, not to conclude the

merits of the controversy. EEOC v. City of Janesville, 630 F.2d 1254, 1259 (7th Cir.1980) and

Lektro-Vend Corp. v. Vendo Co., 660 F. 2d 255, 264 (7th Cir. 1981). Thus, this is another prong

the plaintiff must prove. If the plaintiff asks for more than a return to the status quo he is apt to

be turned down on that ground. Roland Machinery Co. v. Dresser Industries, 749 F. 2d 380, 383

(7th Cir. 1984).

        To sustain a claim for contempt cannot be granted unless the moving party, by clear and

convincing evidence, proves all of the following elements: (1) the injunction sets forth an

unambiguous command; (2) the accused party violated that command; (3) the accused party's

violation was significant, meaning it did not substantially comply with the Order; and (4) the

accused party failed to take steps to reasonable and diligently comply with the Order. Prima Tek

II v. Klerk's Plastic Industries, BV, 525 F. 3d 533, 542 (7th Cir. 2008). Remedial sanctions are

limited to provable losses sustained by the non-breaching party as a result of the violation of the



                                                   6
 Case: 1:14-cv-08196 Document #: 297 Filed: 02/05/19 Page 7 of 12 PageID #:10180



order. Id. at 543, citing Autotech Techs. LP v. Integral Research and Dev. Corp., 499 F.3d 737,

752 (7th Cir. 2007).

   III.      ARGUMENT

             a. Halo Is Not Likely to Succeed on the Merits

          Halo raises three claim issues in its pleadings: (1) fraudulent conveyance, (2) alter ego,

and (3) continued infringement. Halo is not likely to succeed on the merits of these claims. The

“evidence” on which Halo relies for each of these is false, misleading, and/or grossly incomplete.

The facts presented and arguments made in Defendants’ Motion to Dismiss further demonstrate

why.

             b. There Was No Fraudulent Conveyance

          The evidence Halo relies on relate to transfers during done litigation or outside of the

bankruptcy process. Contrary to Halo’s allegation, Original CDI was not “bankrupted” by the

sale of the assets. It was bankrupted by the judgment against it. There is nothing uncommon,

devious, or fraudulent in individuals with diversified investments holding them in separate legal

entities nor in one of those entities providing services to another for fair compensation. There is

nothing “fraudulent” about Daniel Ouaknine holding property through a different entity, and that

entity leasing space to, among others, Original CDI. This was not “concealed” from the

bankruptcy court. It was simply irrelevant. None of the leaseholders (which included leases on

the spaces in Las Vegas and Nigh Point, North Carolina) received any preference or any

compensation in the bankruptcy. The trustee and court found that the lease on the showroom in

Canada, where the inventory was stored, was critical to the value of the ongoing concern.

          There is nothing unusual about a bid being made by a party or entity with principals who

are the same or related to the bankrupt company. A section of the Canadian bankruptcy law



                                                    7
 Case: 1:14-cv-08196 Document #: 297 Filed: 02/05/19 Page 8 of 12 PageID #:10181



specifically addresses this and, as Mr. Du Broux will testify, was complied with. A new entity

had to be formed before while the Old CDI still existed and was in bankruptcy in order to place a

bid or for the sale be authorized by the bankruptcy court. Thus, there is nothing untoward,

devious, or fraudulent in the Ouaknines forming a new company before making an offer while

the bankruptcy was proceeding.

       Halo was fully aware and stayed informed of the bankruptcy status as it proceeded. Mr.

De Broux, acting for the trustee, exchanged correspondence with Emily Haslam, in-house

counsel for Halo, multiple times, spoke to her by phone on multiple occasions, sent her

documents showing the status. He spoke to a Canadian attorney from the firm of Osler, Hoskin

& Harcourt LLP who also inquired about the bankruptcy proceeding on behalf of Halo. The

Ouaknines received no special benefit and the bid by New CDI was not for “zero dollars.” The

full assumption of the secured loans from CIBC was of significant and considerable value and

was far greater than what CBIC would have received in a liquidation.

       Halo has not alleged facts that establish a “fraudulent scheme to hinder and defraud

creditors.” It has just alleged unfounded assumptions and jaded conclusions by ascribing dark

motivations to ordinary, legal business practices. It is simply frustrated by the fact that the

judgment it received forced the Original CDI into bankruptcy, which left its unsecured claim

unsatisfied. It is frustrated that it has not received its “pound of flesh” from the Ouaknines and

that they may survive. The Ouaknines’ made a substantial investment of risk to buy the assets of

the prior company and start over, protecting the secured lender, the vendors’ businesses, and the

employees. Following the bankruptcy process is not a “fraudulent scheme.” As Mr. Du Broux

will testify, the process and Canadian bankruptcy law has safeguards to prevent such from

happening, just as does U.S. bankruptcy law.



                                                  8
 Case: 1:14-cv-08196 Document #: 297 Filed: 02/05/19 Page 9 of 12 PageID #:10182



           c. Halo Has Not Established That the Ouaknines were the Alter Ego of Old CDI

       Halo carefully avoided a claim to “pierce the corporate veil,” because it knew it could not

meet the applicable standard. Instead, it made a vague “alter ego” argument, expecting the

Ouaknines would be viewed by the Court through darkly tinted glasses. But the argument still

fails if given unbiased consideration. Without facts to support its accusation, Halo attempts to

portray law-abiding businessmen as conniving scoundrels, intent on usurping U.S. law through

conjured-up Canadian loopholes.

           d. There Is No “Continuing Infringement”

       The designs newly accused by Halo of being derivatives of items found to infringe are

substantially different designs. But this Court need not undertake a new infringement analysis.

Halo has waived any claim it may have had against these items. Halo knew, or should have

known, better than to falsely claim that the items were “newly discovered” or that the belated

claim had merit.

       These items were in the catalogs of Original CDI before and during the pretrial litigation.

For example, a CDI catalog used as an exhibit in the trial was produced to Halo in discovery

with Bates labels CDI-0048715-CDI0049040. See Exhibit F. In it (on page CDI-0048720) is the

Athena table with marble top, model numbers TD1262DB & TD1266DB. In the same catalog

(on page CDI-0048973) is the Reclaimed Dining Table, model number TD1213, that was fond to

be infringing at trial. On page CDI-0049028, one can see the Pacific Coup Chair, model number

FA1088BR, that was found to be infringing. On the opposing page of the catalog, page CDI-

0049029, can be seen the newly accused Vintage Leather Chair, model number FA1096BR.

       As fully explained in the accompanying Motion to Dismiss, Halo waived any

infringement claim it could have asserted when it failed to include these in the prior trial and is



                                                  9
 Case: 1:14-cv-08196 Document #: 297 Filed: 02/05/19 Page 10 of 12 PageID #:10183



now estopped from relitigating these allegations, just as it would be estopped if it brought a new

action.

             e. Balance of Harms Weighs in Favor of New CDI and the Ouaknines

          The request for the order to freeze and seize assets was made on false pretenses and there

was no information “recently discovered” by Halo. It is unnecessary, unjust, and threatens the

Ouaknines’ legitimately purchased and operated business both in the U.S. and in Canada. Halo

has shown no genuine risk of further transfer of assets or destruction of evidence. So long as

secured claims exceed the value of liquidated assets, no unsecured creditor receive satisfaction in

a forced liquidation. This remains true for both the New CDI companies and the Ouaknines

individually. Halo’s judgment will not be satisfied by destroying New CDI or financially ruining

the Ouaknines.

          The TRO goes, and requested preliminary injunction would go, far beyond preserving the

status quo. Rather than preserving assets, it will invoke the end of an ongoing legitimate

enterprise, destroying multiple businesses, damaging other secured and unsecured creditors, and

causing employees to lose their jobs and benefits. All of this irreparable damage will result

without a chance for a fair and full hearing on the merits.

             f. The Bond Posted by Halo is Grossly Inadequate

          As described above, the TRO has already caused the loss of orders and opportunity to

give quotes (which become orders). This damage is likely hundreds of thousands of dollars in the

short term, and could be millions of dollars in the longer terms. The requested preliminary

injunction, if found to unnecessarily issued, would result in irreparable harm difficult to calculate

in total. As has been shown above, Halo’s likelihood of success argument is based on false




                                                  10
 Case: 1:14-cv-08196 Document #: 297 Filed: 02/05/19 Page 11 of 12 PageID #:10184



pretenses and without any “recently discovered” information. A substantial bond, in excess of

$3,000,000 is needed to secure the risk to the New Defendants

            g. No Need For Expedited Discovery—Or Any Discovery

         The discovery requests already served are onerous and extraordinarily burdensome. Halo

made no legitimate showing of a need for expedited discovery. As set forth above, it arguments

lack merit. If the Court finds in favor of the Ouaknines as a result of the hearing on February 6,

no discovery will be necessary.

   IV.      CONCLUSION

         As set forth above, Halo’s motions are without merit. For these reason, the requested

relief should be denied.

         Date: February 5, 2019                       Respectfully Submitted,

                                                      Marshall Gerstein

                                                      /s/ Julianne M. Hartzell________________
                                                      Julianne M. Hartzel
                                                      Partner
                                                      Marshall, Gerstein & Borun LLP
                                                      233 South Wacker Drive
                                                      6300 Willis Tower
                                                      Chicago, IL 60606-6357 USA
                                                      D: +1.312.474.6625
                                                      T: +1.312.474.6300
                                                      F: +1.312.474.0448
                                                      jhartzell@marshallip.com
                                                      Attorney for Defendants
                                                      DAVID OUAKNINE, DANIEL
                                                      OUAKNINE, CONCEPT DESIGN
                                                      INNOVATION FURNITURE, (dba
                                                      MEUBLES DE CONCEPT DESIGN
                                                      ETINNOVATION INC.), AND
                                                      CONTAINER DIRECT INTERNATIONAL
                                                      FURNITURE INC. (dba MEUBLES
                                                      CONTENEUR DIRECT
                                                      INTERNATIONAL INC.)

                                                 11
 Case: 1:14-cv-08196 Document #: 297 Filed: 02/05/19 Page 12 of 12 PageID #:10185



                                CERTIFICATE OF SERVICE

       I certify that on February 5, 2019, I electronically filed the above document with the

Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this

day on all counsel of record via transmission of notice of electronic filing generated by CM/ECF.


                                                            /s/ Julianne M. Hartzell__________




                                               12
